Citation Nr: 0105146	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  96-37 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for acne vulgaris with facial scarring.

2.  Entitlement to special monthly compensation based on the 
need for aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to July 
1988.  This appeal arises from August 1995 and subsequent 
rating decisions of the Department of Veterans Affairs (VA), 
Buffalo, New York, regional office (RO), which denied special 
monthly compensation based on the need for aid and attendance 
or being housebound, and assigned a 10 percent evaluation for 
service connected acne vulgaris.  

In November 1998, the Board of Veterans' Appeals (Board) 
remanded the case for additional development.  Subsequently, 
a rating action of April 1999 again denied the claims for 
special monthly compensation and an evaluation in excess of 
10 percent for acne vulgaris.

In a January 2000 decision, the Board denied the veteran's 
claims for special monthly compensation and an evaluation in 
excess of 10 percent for acne vulgaris.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court").  In August 
2000, the Court issued an Order which vacated the January 
2000 Board decision and remanded the case to the Board for 
proceedings consistent with the Joint Motion for Remand.


REMAND

The veteran contends that his service-connected disabilities 
are so severe that he is housebound and requires the regular 
aid and attendance of another person.  His service connected 
disabilities consist of:  pigmented villonodular synovitis, 
left hip, status post partial resection, with left extensor 
hallucis longus weakness, rated as 100 percent disabling; 
acne vulgaris with facial scarring, rated as 10 percent 
disabling; and scoliosis, rated as 10 percent disabling.  He 
also contends that he is entitled to an initial evaluation in 
excess of 10 percent for his service connected acne vulgaris 
with facial scarring.

Pursuant to the joint remand and Court order, the RO should 
schedule the veteran for a VA dermatologic examination that 
will adequately address his skin symptomatology and 
appearance in accordance with the criteria for a higher 
disability rating.

The RO should also schedule the veteran for a VA examination 
in order to evaluate his service connected disabilities for 
the purpose of determining whether he meets the criteria for 
special monthly compensation based on the need for aid and 
attendance or being housebound.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be accorded a VA 
dermatologic examination to determine the 
current extent of the service connected 
acne vulgaris with facial scarring.  All 
necessary special studies or tests are to 
be accomplished.  The examination report 
should include a detailed account of all 
pathology found to be present.  The 
examiner must indicate whether the 
service-connected skin disorder is 
manifested by constant exudation or 
itching, with extensive lesions or marked 
disfigurement.  If in the examiner's 
opinion color unretouched photographs of 
the affected areas would aid in assessing 
the severity of the disorder, such 
photographs should be taken and 
associated with the claims folder.  If 
the disorder is subject to periods of 
exacerbation and remission, the examiner 
should comment on the frequency and 
degree of the exacerbations.  The 
examiner should explain any opinion 
given.  The entire claims folder and a 
copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to the examination.

2.  The RO should schedule the veteran for 
a VA examination for aid and 
attendance/housebound benefits.  The 
examiner should assess the current 
severity of the veteran's service 
connected disabilities and comment on 
whether such disabilities render him 
"permanently bedridden or so helpless as 
to be in need of regular aid and 
attendance."  The examination should be 
comprehensive and the entire claims folder 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.  The examiner 
should provide complete rationale for all 
conclusions reached. 

3.  Following the above, the RO must 
review the claims folder and ensure that 
the foregoing development has been 
conducted and completed in full.  If an 
examination report does not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, it must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2000). 

4.  The RO should undertake any other 
development it determines may be required 
by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 (VCAA).

If a benefit sought on appeal remains denied, the appellant 
and the appellant's representative should be provided with a 
supplemental statement of the case (SSOC).  An appropriate 
period of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




